Title: Hendrick W. Gordon to Thomas Jefferson, 22 February 1817
From: Gordon, Hendrick W.
To: Jefferson, Thomas


          
            Sir
            Merrimack, N, Hampshire, February 22nd 1817.
          
          The interest you have taken in the manufactures of our Country, has induced me to offer for your examination the scraps of cloth herewith enclosed; they are from peices spun & wove in my own family, and dressed in this neighbourhood by a native born American. Either of the  peices would afford a profit at $3 dolls a yard, single width. Let the enemies of American manufactures say what they will, we are not an independent people without them.
          
            With great consideration of Respect & Esteem, I am, Sir, Your most Obedient Servant,
            Hendrick W Gordon.
          
        